Case 2:19-cv-07194-DRH-AKT Document 29 Filed 08/07/20 Page 1 of 1 PageID #: 73




JacksonLewis                                                 Jackson Lewis P.C.
                                                             58 South Service Road, Suite 250
                                                             Melville NY 11747
                                                             (631) 247-0404 Direct
                                                             (631) 247-0417 Fax
                                                             jacksonlewis.com




Email Address: NOEL.TRIPP@JACKSONLEWIS.COM
Direct Dial: (631) 247-4661




                                                August 7, 2020

VIA ECF

Hon. Denis R. Hurley
United States District Judge
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

                                             Re: Carlos Amaya v. Ernesto Decena, et al.
                                                 Civil Case No.: 19-cv-07194 (DRH) (AKT)

Dear Judge Hurley:

              Further to the parties’ prior status update (Dkt. 28) and the Court’s Orders, the
parties write to report that they have reached agreement on the final form of settlement
agreement and are in the process of obtaining signatures and finalizing the accompanying letter
motion for approval of the settlement. The parties request an additional two weeks, until
August 21, 2020, to submit that application.
                                                       Respectfully submitted,

                                                       JACKSON LEWIS P.C.

                                                       Noel P. Tripp

                                                       Noel P. Tripp
NPT:dc
cc:   All Counsel of Record, via ECF
4846-4267-7703, v. 1
